DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claim 1 has been cancelled; therefor, Claims 2-21 are currently pending in application 16/873,426.

Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
All previous rejections are withdrawn due to Applicant’s amendments and arguments.
The present invention is directed to an advertising system. Each independent claim identifies the uniquely distinct features “(1) means for the system to be practiced with various computer system configurations; (2) means for obtaining entity multigraphic criteria data; (3) means for conducting a computerized auction between two or more advertisers, wherein bid amounts are one of two or more factors used to determine ad placement; wherein each advertiser's bid amount is the highest amount each advertiser is willing to pay but may not have to pay for their ad, and wherein each bid is equal or greater than a specified minimum bid amount; (4) means for advertisers to access their accounts; (5) means for advertisers to manage their accounts; (6) means for advertisers to specify and change their multigraphic targeting criteria; (7) means for advertisers to specify and change their bid amounts; (8) means for advertisers to add funds to their accounts; 6(9) means for advertisers to create, modify, and delete their ads; (10) means for advertisers to view and change their contact and billing information.”  The closest prior art, Herz et al. (US 2006/0069749 A1) discloses a conventional advertising system.  However, Herz fails to anticipate or render the above underlined limitations obvious.
Furthermore, the independent claims are considered by the Examiner to be "significantly more" than an abstract idea.  Independent claims 2 and 3 include specific limitations for an advertising system, that are not well-understood, routine, nor conventional in the field; are integrated into a practical application; and/or add unconventional steps that confine the claim to a particular useful application, and/or the claims require a specific, structured graphical user interface paired with a prescribed functionality directly related to the graphical user interface’s structure that is addressed to and resolves a specifically identified problem in the prior state of the art.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Ouellette whose telephone number is (571) 272-6807.  The examiner can normally be reached on Monday through Thursday, 8am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone numbers for the organization where this application or proceeding is assigned (571) 273-8300 for all official communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Office of Initial Patent Examination whose telephone number is (571) 272-4000. Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 13, 2022
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629